       Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

DARCY CORBITT, et al.,                        )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )       CASE NO. 2:18-cv-91-MHT-SMD
                                              )
HAL TAYLOR, et al.,                           )
                                              )
         Defendants.                          )

            DEFENDANTS’ RESPONSE TO THE COURT’S BRIEFING ORDER

         Defendants Hal Taylor, Charles Ward, Deena Pregno and Jeannie Eastman file this

response to the Court’s September 3, 2020 briefing order (doc. 81).

1.       Policy Order 63 Does Not Constitute Invidious Sex-Based Discrimination in Violation
         of Equal Protection Notwithstanding Bostock.

         Defendants’ equal protection argument consists of two parts. First, Defendants are entitled

to judgment as a matter of law on Plaintiffs’ equal protection claim because Policy Order 63 does

not intentionally discriminate against Plaintiffs on the basis of their transgender status and thus

does not constitute invidious sex-based discrimination. See doc. 54 at 45-46; doc. 60 at 11-20; doc.

62 at 17-20.1 Second, even assuming Policy Order 63 is a sex-based classification triggering

intermediate scrutiny, Defendants are entitled to judgment as a matter of law because Policy Order

63 satisfies intermediate scrutiny. See doc. 54 at 47-51; doc. 60 at 20-24; doc. 62 at 20. Bostock v.

Clayton County, Georgia, 140 S. Ct. 1731 (2020), is potentially relevant only to Defendants’ first




1
    Citations are to the ECF header page numbers.
      Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 2 of 15




argument, i.e., whether Policy Order 63 discriminates against Plaintiffs based on their transgender

status or “because of” their sex. 2

        Bostock does not affect Defendants’ principal argument that Policy Order 63 does not

involve a classification on the basis of transgender status or sex that constitutes invidious

discrimination under the Equal Protection Clause. See doc. 54 at 45-46. Bostock does require

Defendants to withdraw their reliance on the distinction between discrimination based on

transgender status and gender non-conforming conduct in the context of Title VII claims in Evans

v. Georgia Regional Hospital, 850 F.3d 1248, 1254-55 (11th Cir. 2017). See doc. 60 at 17-18.

Defendants’ reliance on the Title VII analysis and Judge Pryor’s concurrence in Evans are hereby

withdrawn. Nevertheless, Defendants maintain Policy Order 63 does not “discriminat[e] against a

transgender individual because of her gender-nonconformity,” Glenn v. Brumby, 663 F.3d 1312,

1317 (11th Cir. 2011), even after Bostock. An analysis of Bostock reveals why Policy Order 63 is

distinguishable from the analysis of sex-based discrimination in the context of employment

discrimination in Bostock and Glenn.

        The issue in Bostock was whether terminating an employee because she was transgender

was discrimination “because of” sex within the meaning of Title VII. 140 S. Ct. at 1737. The

Court held that such an act is discrimination “because of” sex in violation of Title VII. Id. at 1742.

But the Court’s statutory interpretation shows that context matters—and it matters in ways that

distinguish an employment decision affecting only an individual from the group classification at

issue in Policy Order 63.




2
  Defendants’ second argument that, in the alternative, Policy Order 63 satisfies intermediate
scrutiny, is addressed in response to the Court’s second and third questions posed in its September
3 order.
                                                  2
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 3 of 15




       The Court’s plain-meaning analysis of Title VII began with the premise that “sex” refers

“only to biological distinctions between male and female.” Id. at 1739. But the question was not

“just what ‘sex’ meant, but what Title VII says about it.” Id. The statute “prohibits employers from

taking certain actions ‘because of’ sex,” that is sex cannot be the “but for” cause of the employer’s

action. Id. But “Title VII does not concern itself with everything that happens ‘because of’ sex”

but “imposes liability on employers only when they ‘fail or refuse to hire,’ ‘discharge,’ ‘or

otherwise . . . discriminate against’ someone because of a statutorily protected characteristic like

sex.” Id. at 1740. Thus, in this context, “‘[t]o discriminate against’ a person . . . would seem to

mean treating that individual worse than others who are similarly situated.” Id. (emphasis added).

       The Court further narrowed its interpretation of discrimination “because of” sex by noting

Title VII prohibits discrimination against individuals, not groups. Id. at 1740-41. “The

consequences of the law’s focus on individuals rather than groups are anything but academic.” Id.

at 1741. That is, Title VII prohibits adverse employment decisions against an individual employee

because of sex even if the employer generally treats men and women equally as a group. Id.

       From this context, the Court extracted the following rule: “An employer violates Title VII

when it intentionally fires an individual employee based in part on sex.” Id. at 1741. “It doesn’t

matter if other factors besides the plaintiff’s sex contributed to the decision. And it doesn’t matter

if the employer treated women as a group the same when compared to men as a group.” Id.

Applying this prohibition on sex-based intentional discrimination against individuals to the issue

at hand, the Court concluded “[a]n individual’s homosexuality or transgender status is not relevant

to employment decisions.” Id. This is because “it is impossible to discriminate against a person for

being homosexual or transgender without discriminating against that individual based on sex.” Id.

If an employer fires a “transgender person who was identified as a male at birth but who now



                                                  3
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 4 of 15




identifies as a female” but “retains an otherwise identical employee who was identified as female

at birth” the “employer intentionally penalizes a person identified as male at birth for traits or

actions that it tolerates in an employee identified as female at birth.” Id. In the specific context of

employment discrimination, “homosexuality and transgender status are inextricably bound up with

sex.” Id. at 1742.

       Thus, Bostock concludes that discrimination based on transgender status is discrimination

because of sex based on all of the following context-specific features of Title VII: (a) an employer

treats an individual employee (b) worse than a similarly-situated employee (c) because of (but for)

the employee’s transgender status. In this context, an employer cannot intentionally discriminate

against an employee because of her transgender status without basing its decision in part on the

employee’s sex, e.g. if an employee was born as a man but identifies and dresses as a woman.

       But Bostock (and Glenn) are inapplicable to Policy Order 63 because it concerns a group

classification that treats men and women, and transgender and non-transgender, alike—and it does

not treat transgender individuals worse than non-transgender individuals. The equal protection

analysis here is guided by the two-step analysis from Personnel Administrator of Massachusetts

v. Feeney, 442 U.S. 256 (1979), which differs from the individual employment decisions in

Bostock and Glenn. See doc. 54 at 45-46. Under Feeney, a court first looks to whether it involves

a gender-based group classification. See Feeney, 442 U.S. at 274. If the classification is facially

neutral, the court next looks to whether “the adverse effect reflects invidious gender-based

discrimination.” Id. Unlike the individual, animus-based employment decisions in Bostock and

Glenn, Policy Order 63 does not invidiously discriminate on the basis of sex even if it disparately

impacts transgender individuals.




                                                  4
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 5 of 15




       First, Policy Order 63’s group-based classification does not single out Plaintiffs for adverse

treatment based on their transgender status. Policy Order 63 is facially neutral under the first step

of the Feeney test. It is a policy for changing the sex designation on an Alabama driver license of

general applicability. It applies to men and women. It applies to anyone who wants to change a

license regardless of whether the request is because of someone’s transgender status. By contrast,

Bostock expressly stated that its statutory analysis did not apply to considerations of equal

treatment between groups. See Bostock, 140 S. Ct. at 1747-48. But the equal protection analysis

here turns on the rationality of the group classification made by Policy Order 63. See Feeney, 442

U.S. at 272.

       Second, applying the second step of the Feeney test demonstrates why Bostock is

distinguishable. The second step is to show that the facially neutral policy has an “adverse effect

[that] reflects invidious gender-based discrimination.” Feeney, 442 U.S. at 274 (emphasis added).

To constitute invidious discrimination for equal protection purposes, a plaintiff must show that

“the decisionmaker . . . selected or reaffirmed a particular course of action at least in part ‘because

of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Id. 279 (emphasis

added). Policy Order 63 neither treats transgender individuals worse than non-transgender

individuals, nor was it adopted because of its adverse effect upon transgender individuals.

       Policy Order 63 does not have an “adverse effect” on transgender individuals because it

does not prevent transgender individuals from possessing a driver license on the same terms as

other citizens, nor does it prevent them from changing the sex designation on their license if they

can meet the surgery requirement. While Plaintiffs feel that Policy Order 63 treats them worse

because they cannot meet its surgery requirement, Policy Order 63 serves as an accommodation,

rather than an adverse effect, for transgender individuals who no longer identify with the sex with



                                                  5
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 6 of 15




which they were born. Policy Order 63 does not impose an adverse effect on Plaintiffs like the

employers’ termination of the plaintiffs in Bostock and Glenn.

       Nor was Policy Order 63 “selected or reaffirmed” “because of” its effect on transgender

individuals. Feeney, 442 U.S. at 279. Policy Order 63 treats similarly-situated individuals the

same. The undisputed facts show that Defendants changed the sex designation for those who

provided medical documentation of sex reassignment surgery. Policy Order 63 does not deny

Plaintiffs a change in the sex designation on their license “because of” their transgender status.

Plaintiffs are treated differently because they cannot meet the surgery requirement. Unlike the

animus-based discrimination in Bostock and Glenn that singled out employees for adverse

treatment based on a characteristic necessarily involving sex, the surgery requirement applies

equally regardless of sex or transgender status.

       Finally, consider the facts that motivated the Court’s analysis in Bostock in contrast to the

facts here. Aimee Stephens presented as a male when she began working for her funeral home

employer but began living as a woman after her diagnosis for gender dysphoria. See Bostock, 140

S. Ct. at 1738. After she informed her employer of her plan to live and work full-time as a woman,

the funeral home fired her, “telling her ‘this is not going to work out.’” Id.; see also Glenn, 663

F.3d at 1321 (holding employer discriminated on the basis of sex where he terminated transgender

employee after stating her appearance and dress were “inappropriate,” “unsettling,” and

“unnatural.”). The employees in Bostock and Glenn were treated worse (terminated) on an

individual basis because they dressed as women, but were born as men. The employers would not

have terminated them if they were born as women and dressed as women. And so terminating the

employees on the basis of their transgender status was necessarily related to their sex.




                                                   6
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 7 of 15




       But here, Plaintiffs were denied a change to the sex designation on their driver licenses

because they could not provide medical documentation of sex reassignment surgery. If they could

have provided it, the sex designation would have been changed as it was for the others who could

provide such documentation. See doc. 48-16. Unlike the employee in Bostock whose transgender

status is “inextricably bound up with sex,” and hence the employer’s reason to terminate her,

Defendants did not deny Plaintiffs a change to the sex designation based on their transgender

status. The record does not indicate that Defendants inquired or knew about Plaintiffs’ status as

transgender women. Defendants simply requested medical documentation as they would anyone

else requesting a change to the sex designation on their license. Nor did Defendants treat Plaintiffs

worse than non-transgender individuals. Under Feeney’s equal protection analysis for a policy of

general application, rather than the analysis for individual employment decisions Bostock and

Glenn, Policy Order 63 does not invidiously discriminate on the basis of sex or transgender status.

Defendants are entitled to judgment as a matter of law on Plaintiffs’ equal protection claim without

the need to engage in any intermediate scrutiny analysis.

2.     Defendants’ Interest in Law Enforcement Identification Is Not Hypothesized or
       Invented Post Hoc in Response to Litigation.

       Even assuming Defendants must satisfy intermediate scrutiny, the Court does not need to

hold a hearing on whether Defendants’ interest in law enforcement identification is “hypothesized

or invented post hoc in response to litigation.” Doc. 81 at 2 (quoting United States v. Virginia, 518

U.S. 515, 533 (1996)). The evidence the Court would hear at such a hearing is already in the record

in this case. It indisputably demonstrates Defendants’ law enforcement interest in Policy Order 63

through actions prior to or independent of this litigation.

       First, the Alabama State agency responsible for identification information on driver

licenses has always been a law enforcement agency. This responsibility first lay with the

                                                  7
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 8 of 15




Department of Public Safety (“DPS”) and, later, with the Alabama Law Enforcement Agency

(“ALEA”) after its creation in 2013. See Ala. Code § 32-6-6 (delegating the duty to determine

identification information to be included on a driver license to DPS); Ala. Code § 41-27-1 (creating

ALEA “to coordinate public safety in this state” and placing DPS and the State Bureau of

Investigations under its jurisdiction); Doc. 48-7 [Woodruff Deposition] at 12-14; Doc 48-5 [Chief

Pregno Deposition] at 55 (“As I stated earlier [at 44], we are a law enforcement agency, and we

are preparing and issuing an identification document.”). The Director of DPS, Defendant Colonel

Charles Ward, is appointed by the Secretary of ALEA and is required by statute to “have an

extensive law enforcement background and, by virtue of office, is a state law enforcement officer

. . . .” Ala. Code § 41-27-6(a)(1). Alabama does not have a Department of Motor Vehicles

(“DMV”). Driver licenses, insofar as they are used as a means of identifying Alabama citizens,

have always been under the authority of a state law enforcement agency. Defendants’ law

enforcement interest in providing a uniform physical description (or criterion for changing a

physical description) on driver licenses pre-dates this litigation by virtue of this institutional

history.

       Second, the testimony and records submitted show that Defendants have actually enforced

and applied the surgery requirement for changing the sex designation on driver licenses since

before Policy Order 63 was even put in writing in 2012. Prior to Policy Order 63’s formal creation

in 2012, DPS had an unwritten procedure for changing the sex designation on a license if the

licensee provided a letter from a physician stating that the physician had performed sex

reassignment surgery on the licensee and the surgery had been completed. Doc. 48-7 at 48-50.

There are documents in the record reflecting DPS changed the sex designation on a license upon

receiving medical documentation of sex reassignment surgery dating as far back as 2008. See, e.g.,



                                                 8
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 9 of 15




doc. 48-18 at Bates Nos. D1245-48; see also id. at D1208, 1212-16, 1218-19, 1222, 1228, 1238-

39, 1139-44, 1179, 1181-82, 1184, 1186-87, 1190, 1196 (containing additional records of sex

changes from 2008 through 2012). And, of course, the records contain numerous examples of

additional sex designation changes since Policy Order 63 was put into writing in 2012. See id.

Plaintiffs may quibble whether DPS and ALEA employees maintained complete uniformity over

the years on whether a given doctor’s note was sufficient to meet the surgery requirement. But

there is no dispute that Defendants in fact required medical documentation of sex reassignment

surgery before changing the sex designation on a driver license with documentation reaching back

to 2008. Defendants’ documented history of enforcing and applying Policy Order 63 over the

years, and prior to this litigation, demonstrates their stated law enforcement interests are not

“hypothesized or invented post hoc in response to litigation.” Defendants’ enforcement history

shows an institutional concern for uniform physical descriptions on driver licenses rather than a

merely pretextual after-the-fact justification, as would be the case for an historically unenforced

policy.

          Third, Defendants’ law enforcement interests are justified by facts that occurred prior to or

independently of this litigation. Defendants have stated Policy Order 63 serves the State’s interest

in “provid[ing] identification for law enforcement and administrative purposes, including, but not

limited to, purposes related to arrest, detention, identification of missing persons or crime suspects,

and the provision of medical treatment.” Doc. 48-17 at 6. Defendants submitted a report from an

expert in correctional administration, Don Leach, on October 31, 2018. Doc. 48-9, PX38. In the

report, Leach stated his opinion that there is a governmental interest in having a standardized

definition of “sex” so that correctional administrators can form appropriate search, housing,

supervision, and medical care policies that take an inmate’s sex into account. Id. at pp. 13-17. On



                                                   9
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 10 of 15




November 21, 2018, after Defendants served Leach’s report, the Eleventh Circuit issued an

opinion in which it held a Florida county jail was deliberately indifferent in misgendering a female

inmate during intake and placing her in a male detention facility. See DeVeloz v. Miami-Dade Cty.,

756 F. App’x 869, 877 (11th Cir. 2018). DeVeloz occurred independently of this litigation and

reinforces Leach’s opinion on the importance of providing a uniform definition of “sex” on a driver

license on which a corrections officer may rely at booking. Also independent of this litigation,

Chief Pregno testified about a situation in which a district attorney contacted ALEA for help

identifying a deceased individual that a medical examiner had identified as female based on the

presence of female genitalia. Doc. 48-5 at 59-60. Although the district attorney had identified the

victim as a male based on a criminal database search, ALEA was able to confirm that the same

individual was a female at the time of death based on documentation of a sex change contained in

information in ALEA’s driver license records. Id. at 59-61. Finally, Plaintiffs all testified in their

depositions that they had been required to display their driver licenses to Alabama law enforcement

officers in connection with a traffic stop, traffic accident, or to report a crime. Doc. 48-2 at 66-70;

Doc. 48-1 at 33-34; Doc. 48-3 at 71-72. DeVeloz, Chief Pregno’s example of identifying the

homicide victim, and Plaintiffs’ prior displays of their licenses to law enforcement officers all

exemplify Defendants’ law enforcement interests in Policy Order 63, and these facts occurred prior

to or independently of this litigation.

        Fourth, if Defendants’ interest in consistency with the process of amending birth

certificates is not “hypothesized or invented post hoc in response to litigation,” then neither is their

interest in law enforcement identification. But Defendants’ interest in maintaining consistency

with the process for amending birth certificates is not post hoc because Policy Order 63 was based

on the statutory surgery requirement for amending sex on birth certificates when it was created



                                                  10
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 11 of 15




years before this litigation. See doc. 48-5 at 42. Therefore, the necessarily related law enforcement

interest is also not post hoc. While these interests are conceptually distinct, Defendants’ interest in

law enforcement identification are inseparable from maintaining consistency with the process for

amending birth certificates. The sex designation on an Alabama birth certificate is the “default”

for establishing the sex designation on the same individual’s driver license. Doc. 48-7 at 90-92;

see also doc. 48-5 at 104 (testimony of Chief Pregno that if someone changes their name on their

birth certificate, they are also required to change their name on their license). If the physical

descriptions on a birth certificate provide the default descriptions on a driver license, and a driver

license is used by law enforcement officers to identify subjects, then consistency between changes

in the physical characteristics on the two documents is related to Defendants’ interest in law

enforcement identification. Since Defendants’ interest in consistency are neither hypothesized nor

post hoc, then neither is their interest in law enforcement identification.

       For these reasons, the evidence in the record demonstrates that, even assuming intermediate

scrutiny applies, Defendants’ asserted interest in law enforcement identification is not

“hypothesized or invented post hoc in response to litigation.” Therefore, the Court should not hold

a hearing on the issue as it would merely hear evidence already in the record establishing this fact.

3.     Policy Order 63 Is Consistent with the Process for Amending the Sex Designation on
       an Alabama Birth Certificate.

       Policy Order 63 is consistent with the process for amending the sex designation on an

Alabama birth certificate because there is no specific list of procedures that satisfy the surgery

requirement under Alabama Code § 22-9A-19(d) and judges approve amended birth certificates

based upon documentation of sex reassignment surgery, similarly to Policy Order 63.

       Alabama birth certificates may be amended to change the sex designation as follows:




                                                  11
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 12 of 15




               Upon receipt of a certified copy of an order of a court of competent
               jurisdiction indicating that the sex of an individual born in this state
               has been changed by surgical procedure and that the name of the
               individual has been changed, the certificate of birth of the individual
               shall be amended as prescribed by rules to reflect the changes.

Ala. Code § 22-9A-19(d). Defendants have been unable to locate any case law or Attorney General

Opinions construing what specific procedures satisfy the requirement that “the sex . . . has been

changed by surgical procedure.” Id. However, the Alabama Department of Public Health, Division

of Vital Statistics, has promulgated administrative regulations that provide some details on

amending birth certificates. See Ala. Admin. Code § 420-7-1-.16.

       Two subsections of this administrative regulation are applicable to changes to the sex

designation on a birth certificate. The first section concerns amendments to birth certificates other

than for the correction of minor errors within one year of the date of the event. See § 420-7-1-

.16(6). For such amendments, “documentary evidence must be presented” and “[a]ll documents

presented must contain sufficient information to clearly indicate that they pertain to the registrant

on the birth certificate for which the correction has been requested.” Id. Examples of acceptable

documents include “[c]ourt orders clearly establishing the facts to be amended” and “[m]edical

records.” Id. § 420-7-1-.16(6)(a)(1.)(i.), (j.). Such records must be a “duly certified copy or excerpt

thereof from the original custodian of the record.” Id. 420-7-1-.16(6)(a)(3.). Although less

applicable, the regulation contains another section for amendments to “other items on the birth

certificate,” which must include “adequate documentary evidence to support the amendment,”

including an “order from an Alabama circuit court.” Id. 420-7-1-.16(6)(f)(3.). Thus, the Alabama

Code and relevant administrative regulations authorize a change to the sex designation on a birth

certificate with a court order supported by adequate medical documentation, with no specific

definition of sex reassignment surgery provided.



                                                  12
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 13 of 15




        The record contains samples of court orders approving amendments to the sex designation

on Alabama birth certificates. See doc. 48-18 at Bates Nos. D1148, 1162, 1199, 1225, 1241-42.3

These court orders demonstrate that the petitions were supported by medical documentation with

no specific procedures mentioned, similar to the medical documentation deemed sufficient for a

change in a driver license under Policy Order 63. For instance, one order makes a specific finding

based on “evidence submitted” that “the Petitioner has undergone a surgical procedure to

irreversibly change her sex, male to female, in order to reflect her true gender; and that her sex

was so changed thereby.” Id. at Bates No. 1225. None of these court orders makes a specific

finding regarding which procedures were performed, but only that the verified petitions and record

evidence before the court satisfies the surgery requirement of § 22-9A-19(d). Based on the

petitioners’ documentation of sex reassignment surgery, the courts issued orders to the respondent

Alabama Department of Public Health, Division of Vital Statistics, to issue an amended birth

certificate changing the sex designation.

        Thus, the plain language of § 22-9A-19(d) requires a petitioner requesting a change to the

sex designation on a birth certificate to supply proof “that the sex of an individual born in this state

has been changed by surgical procedure.” Id. (emphasis added). Supporting administrative

regulations require proof of this surgical procedure by medical documentation. See § 420-7-1-

.16(6)(a.), (f.). Policy Order 63 tracks this statutory requirement for birth certificates by requiring

either an amended birth certificate or proof of “gender reassignment surgery.” Doc. 48-7, PX7 at

D2. For purposes of implementing Policy Order 63, the terms “sex reassignment surgery,”




3
  In addition to these court orders, the record contains numerous examples of amended birth
certificates that reference circuit court or probate court cases approving sex designation changes
in the “FACTS AMENDED” section. See doc. 48-18 at Bates Nos. D1147, 1159, 1167, 1175,
1189.
                                                  13
     Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 14 of 15




“reassignment procedure,” and “gender reassignment surgery” are interchangeable. Doc. 48-4 at

62. Because changes to both documents require medical documentation of sex reassignment

surgery, Policy Order 63 is in fact consistent with the process for amending the sex designation on

an Alabama birth certificate.

                                                Respectfully submitted,

                                                Steve Marshall,
                                                 Attorney General

                                                s/ Brad A. Chynoweth
                                                Brad A. Chynoweth (ASB-0030-S63K)
                                                  Assistant Chief Deputy Attorney General
                                                Winfield J. Sinclair (ASB-1750-S81W)
                                                  Assistant Attorney General

                                                Office of the Attorney General
                                                501 Washington Avenue
                                                Montgomery, Alabama 36130-0152
                                                Telephone: (334) 242-7300
                                                Fax: (334) 353-8400
                                                Brad.Chynoweth@AlabamaAG.gov
                                                Winfield.Sinclair@AlabamaAG.gov

                                                Counsel for Defendants Hal Taylor, Charles
                                                Ward, Deena Pregno, and Jeannie Eastman




                                                14
    Case 2:18-cv-00091-MHT-SMD Document 82 Filed 09/18/20 Page 15 of 15




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following:


 Randall C. Marshall
 ACLU OF ALABAMA
 P.O. Box 6179
 Montgomery, AL 36106-0179
 (334) 265-2754
 rmarshall@aclualabama.org

 Rose Saxe
 Gabriel Arkles
 Leslie Cooper
 ACLU LGBT & HIV Project/ACLU
 Foundation
 125 Broad St., 18th Floor
 New York, NY 10004
 (212) 549-2605
 rsaxe@aclu.org
 garkles@aclu.org
 Admitted Pro Hac Vice


                                                           /s Brad A. Chynoweth
                                                           Counsel for Defendants




                                               15
